GRIFFIN, J.
This is a Heggs1 resentencing case. The defendant went to trial and was convicted of a variety of offenses in 1997. On one of the more serious counts, he received a sentence of 386 months (32.2 years) in prison. On the remaining count, he was sentenced to five years running concurrently. In 2001, the appellant applied for and received Heggs relief. The successor judge announced that he had reviewed the court file a couple of times, twice heard the victim proffer, heard from appellant and had reviewed the sentencing transcripts. He concluded that the appellant should be sentenced to 300 months on Counts I-IV and to sixty months on count Y.
*364Apparently recognizing that the trial judge was entitled to impose this guidelines sentence, the appellant’s complaint is that the trial judge failed to do enough to acquaint himself with the facts of the case before making the sentencing decision. Relying on a case out of the Third District Court of Appeal, Spencer v. State, 611 So.2d 16 (Fla. 3d DCA 1992), the appellant contends that the successor judge had a duty to receive a statement of the proceedings covering so much of the trial proceedings as the parties would contend would be relevant for the sentencing decision to be appropriately made. We see no error here. The trial court did what was required to appropriately resentence under Heggs.
AFFIRMED.
PLEUS, J., and COBB, W., Senior Judge, concur.

. Heggs v. State, 759 So.2d 620 (Fla.2000).